
	
		III
		110th CONGRESS
		1st Session
		S. RES. 149
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2007
			Mr. Warner (for himself,
			 Mr. Webb, Mr.
			 Reid, Mr. McConnell,
			 Mr. Akaka, Mr.
			 Alexander, Mr. Allard,
			 Mr. Baucus, Mr.
			 Bayh, Mr. Bennett,
			 Mr. Biden, Mr.
			 Bingaman, Mr. Bond,
			 Mrs. Boxer, Mr.
			 Brown, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Byrd, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lott, Mr.
			 Lugar, Mr. Martinez,
			 Mr. McCain, Mrs. McCaskill, Mr.
			 Menendez, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Obama,
			 Mr. Pryor, Mr.
			 Reed, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thomas, Mr. Thune,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Whitehouse,
			 and Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the condolences of the Senate on
		  the tragic events at Virginia Tech University.
	
	
		That the Senate—
			(1)offers its
			 heartfelt condolences to the victims and their families, and to students,
			 faculty, administration and staff and their families who have been deeply
			 affected by the tragic events that occurred today at Virginia Tech in
			 Blacksburg, Virginia;
			(2)expresses its
			 hope that today's losses will lead to a shared national commitment to take
			 steps that will help our communities prevent such tragedies from occurring in
			 the future; and
			(3)recognizes that
			 Virginia Tech has served as an exemplary institution of teaching, learning, and
			 research for well over a century; and that the University's historic and proud
			 traditions will carry on.
			
